Citation Nr: 0321545	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  92-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael J. Kanaley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945, including combat service during World War II.  His 
decorations included the Purple Heart Medal.  The veteran 
died in March 1992.  The appellant is the veteran's surviving 
spouse.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2000, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, for additional development.  Such 
action was preceded by a November 1999 order by the United 
States Court of Veterans Appeals (Court) which vacated a 
January 1998 Board decision, denying service connection for 
the cause of the veteran's death.  Following the RO's 
attempts to complete the actions sought by the Board in its 
July 2000 remand, the case was returned to the Board for 
further review.


REMAND

As part of the Board's remand in July 2000, the RO was asked 
to obtain an opinion from a VA physician as to whether it was 
at least as likely as not that the veteran's service-
connected burns scars caused or contributed substantially or 
materially to his death.  In offering the opinion, the 
physician was to indicate whether it was at least as likely 
as not that the veteran suffered from a psychiatric 
disability related to his service-connected burn scars, e.g., 
an anxiety disorder, including post-traumatic stress disorder 
(PTSD).  If so, the examiner must address whether it was at 
least as likely as not that such disability caused or 
aggravated his hypertension, which in turn resulted in a 
terminal cardiovascular event.  In offering these opinions, 
the physician was directed to comment on opinions offered by 
Dr. Madan G. Clugh, in his April 1992 report and any of his 
pertinent treatment records obtained; the September 1992 
report of James Twist, M.D.; and the August 1997 opinion 
offered by a Veterans Health Administration (VHA) specialist.  
The Board further directed that, if the physician offered 
opinions different from those expressed by the veteran's 
treating physicians, the reason(s) why a different opinion 
was reached were to be provided.  In addition, the reviewer 
was to be asked to set forth the rationale underlying any 
conclusions drawn or opinions expressed, to include, as 
appropriate, citation to specific evidence of record, in a 
typewritten report.

On return of the case from remand, it is evident that not all 
of the aforementioned requirements for the requested records 
review and entry of medical opinions, as sought by the Board 
in July 2000, were met.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In this regard, it is noted that the RO on 
remand sought two separate opinions, one from a psychiatrist 
and the other from a dermatologist, and while that, alone, 
does not represent a Stegall violation, neither physician was 
fully responsive to the Board's requests.  Specifically, the 
VA psychiatrist in May 2002 found no basis for a diagnosis of 
an anxiety disorder, inclusive of PTSD, but did not address 
whether any other psychiatric disorder was present.  Also, no 
rationale was set forth for the opinion offered, and he 
distinguished his opinion from that of a single treating 
physician, Dr. Chugh, on the basis that he could not find 
anything in the record supportive of the existence of an 
ongoing anxiety disorder of the veteran or symptoms of PTSD.  

An opinion was also obtained from a VA dermatologist in May 
2002, who concluded:  

Therefore I could say that it is (sic) least as 
likely that the severity of the burn scars could 
contribute to hypertension and aggravating (sic) 
conditions that would exacerbate his cardiac 
condition.  

The dermatologist noted that with the severity of the 
veteran's burn scars-he was service connected at death for 
multiple burn scars with a combined rating of 90 percent--
there could be a number of emotional side effects, which 
could contribute to an ongoing anxiety state, which in turn 
could exacerbate hypertension or heart disease.  

The dermatologist's conclusion conflicts significantly with 
the opinion obtained from the VA psychiatrist.  
Unfortunately, no efforts were made by the RO to reconcile 
these opinions.  Indeed, it appears that the dermatologist's 
opinion was ignored, as the April 2003 supplemental statement 
of the case (SSOC) furnished to the appellant and her 
attorney does not reference the May 2002 opinion from the VA 
dermatologist, contrary to 38 C.F.R. § 19.31 (2002).  

Inasmuch as corrective action is necessary, this matter is 
again REMANDED to the RO for the following:

1.  The RO should return the claims 
folder in its entirety to Mahmud Mirza, 
M.D., at the VA Medical Center in 
Buffalo, New York, for the preparation of 
an addendum to his May 6, 2002 report.  
In such addendum, Dr. Mirza is to reply 
to each of the following queries.  In the 
event that Dr. Mirza is unavailable, a 
complete records review by a separate VA 
psychiatrist must be undertaken, with 
responses to the following:

(a)  Is it at least as likely 
as not that the veteran 
suffered from any psychiatric 
disability caused or aggravated 
by his service-connected burn 
scars?  

(b)  If any psychiatric 
disorder is found to have been 
caused or aggravated by the 
service-connected burn scars, 
is it at least as likely as not 
that any the disorder caused or 
aggravated the veteran's 
hypertension, which in turn 
resulted in his terminal 
cardiovascular event?  

In responding Dr. Mirza or his 
designee must comment on the 
Dr. Chugh's April 1992 report 
and any pertinent treatment 
records of Dr. Chugh; Dr. 
Twist's September 1992 report; 
the August 1997 opinion offered 
by the VHA specialist; and the 
May 2002 opinion from Dr. 
Pollack.  If Dr. Mirza or his 
designee offers opinions 
different from those expressed 
by Drs. Chugh, Twist, or 
Pollack, the reason why a 
different opinion was reached 
must be provided.  

Dr. Mirza or his designee must 
set forth the rationale 
underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, 
citation to specific evidence 
of record, in a typewritten 
report.  Use by him of the 
italicized standard of proof 
cited in responding to (a) and 
(b) above is required.

2.  The RO should also return the entire 
the claims folder to Dr. Pollack of the 
VA Medical Center in Buffalo, New York, 
for the preparation of an addendum to the 
May 7, 2002 report.  In that addendum, 
Dr. Pollack should clarify the opinion 
offered in May 2002, with responses to 
the following questions, in the event 
that Dr. Pollack is unavailable, a 
complete records review by a separate VA 
dermatologist must be undertaken and 
responses provided to the following:

(a)  Is it at least as likely 
as not that the record 
identifies an ongoing anxiety 
state of the veteran during his 
lifetime?  What documents in 
the record specifically support 
such conclusion?

(b)  If evidence of an ongoing 
anxiety disorder of the veteran 
is found to have been present 
during his lifetime, is it at 
least as likely as not that 
such anxiety disorder was the 
direct and proximate result of 
the veteran's service-connected 
burn scars?  What documents in 
the record specifically support 
such conclusion?

(c)  If evidence of an ongoing 
anxiety disorder is found to 
have been present during the 
veteran's lifetime, is it at 
least as likely as not that his 
service-connected burn scars 
led to an increase in severity 
of his hypertension, such as 
might constitute an aggravation 
of his hypertension?  What 
documents in the record 
specifically support such 
conclusion?

In responding Dr. Pollack or 
his designee must comment on 
Dr. Chugh's April 1992 report 
and any pertinent treatment 
records of Dr. Chugh; Dr. 
Twist's September 1992 report; 
the August 1997 opinion offered 
by the VHA specialist; and the 
May 2002 report, as amended, of 
Dr. Mirza.  If Dr. Pollack or 
his designee offers opinions 
different from those expressed 
by Drs. Chugh, Twist, or Mirza, 
the reason why a different 
opinion was reached must be 
provided.  

Dr. Pollack or his designee 
must set forth the rationale 
underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, 
citation to specific evidence 
of record, in a typewritten 
report.  Use by him of the 
italicized standard of proof 
cited in responding to (a), 
(b), and (c) above is required.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, or in 
the event that significant differences 
remain regarding the opinions as to the 
role of the burn scars in causing or 
contributing to the veteran's death, the 
RO must implement corrective procedures 
and further development actions at once.

4.  After completion of the above 
development, and undertaking any other 
development deemed warranted by the 
record, the RO must readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, based on all the 
evidence of record and all governing 
legal authority.  If the benefit sought 
by the appellant continues to be denied, 
she and her attorney must be furnished an 
SSOC and given an opportunity to submit 
evidence or argument in response before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence or argument 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




